Citation Nr: 1733340	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1943 to October 1943.  He passed away in December 2010, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Appellant subsequently perfected an appeal of this issue and the matter is now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant has claimed entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the Veteran's service-connected brachial asthma was a contributory cause of the Veteran's death. 

As noted above, the Veteran passed away in December 2010.  At the time of death, the Veteran's only service-connected disability was "bronchial asthma, seasonal" rated 10 percent disabling.  

His original death certificate indicated multiple comorbidities to include coronary artery disease (CAD), peripheral vascular disease (PVD) and adrenal insufficiency as the cause of death.  The Veteran's physician, Dr. D.V. amended the death certificate in June 2011 to include "Chronic Interstitial Lung Disease; Bronchial Asthma" and "Congestive Heart Failure" as causes of death.

In a June 2011 letter, Dr. D.V. noted that he was the Veteran's primary care physician for twelve years, and that the Veteran had chronic lung disease with significant pleural thickening, as well as interstitial infiltrates suggestive of an underlying fibrosis.  Dr D.V. indicated that these findings and heart disease contributed to the Veteran's demise.  He indicated that he amended the death certificate to specify that bronchial asthma/chronic lung disease was a significant cause of the Veteran's death.  Dr. D.V. went on to note that the Veteran was often prescribed and treated with inhalers, nebulizer breathing treatments and the use of oxygen.  He concluded that bronchial asthma was at least likely, if not a major contributing factor in the Veteran's death.

Contrary to this opinion is that of a July 2012 VA examiner, who reviewed Dr. D.V.'s opinion and the updated death certificate, agreed that chronic lung disease was a contributing factor to the Veteran's death, but disputed a finding that bronchial asthma was a causal factor or a substantially contributing factor to the cause of the Veteran's death.  The examiner noted that the Veteran's chronic lung disease manifestations were not typical of bronchial asthma.  

The Board finds that open medical questions remain in this case, requiring additional development on remand.  

First, with respect to treatment for asthma, the record is devoid of any records of ongoing treatment for any disability-to include asthma, or any other lung problem-since the 1940s.  Indeed a Report of Physical Evaluation dated in September 1944 indicates that the Veteran had three asthmatic attacks about every two weeks, some severe.  At the time, the Veteran also indicated he had a cough that was deep and hard, in between the asthmatic attacks.  Chronic bronchitis was also diagnosed.  In addition, there are no records of treatment pertaining to any care received leading up to, or at the time of his death.

The VA has attempted to obtain records of treatment from Dr. D.V., to no avail.  VA sent letters to his practice, M.M.P., dated in April 2011 and July 2011 at the request of the Appellant, but there has been no response.  Upon review of the Veteran's death certificate, there is an indication that the Veteran passed away in hospice care at the E.C.H.  On remand, the Appellant should be asked to submit any of the Veteran's treatment reports she deems pertinent to her claim for cause of death benefits, to include records associated with the Veteran's hospice care at E.C.H. at the time of his death, or in the alternative identify and authorize VA to obtain those records on her behalf.

The file should then be sent to a VA examiner for review, and another medical opinion addressing the questions discussed below.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Appellant submit, or authorize VA to obtain, any of the Veteran's treatment reports she deems pertinent to her claim for cause of death benefits, to specifically include records of care at M.M.P. with Dr. D.V., and records associated with the Veteran's hospice care at E.C.H. at the time of his death.  

2.  After supplementing the record with any additional medical records, obtain a medical opinion from a physician other than the July 2012 VA examiner addressing the cause of the Veteran's death.  In particular the physician should respond to each of the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bronchial asthma was a primary or contributory cause of death?

b) If not, is it at least as likely as not that the Veteran's service-connected asthma rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death?  

c) Was the Veteran's asthma of such severity as to have a material influence in accelerating death?

d) Is it at least as likely as not that chronic interstitial lung disease (as listed on the Veteran's amended death certificate) had its onset in, or is otherwise related to the Veteran's service, to include treatment for asthma and bronchitis?

All opinions should be supported by a clinical rationale.

3.  Readjudicate the appeal.  If the benefit sought on appeal is denied, issue the Appellant and her representative a Supplemental Statement of the Case.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




